 IntheMatterofPLANTERS MANUFACTURINGCOMPANY, INC.andUNITED VENEER BOX AND BARREL; WORKERS UNION, C. I.O.In the Matter of PLANTERS MANUFACTURING COMPANY, INC.andUNITED VENEER BOX AND BARREL WORKERS UNION, C. I. O.Cases Nos. C- 6'7 and R-448, respectivelyAMENDED DIRECTION OF ELECTIONNovember ^?, 1939.On December 20, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order and Direction of Electionin the above-entitled, proceedings, the election so directed to be, heldwithin thirty (30) days therefrom under the direction and supervisionof the Regional Director for the Fifth Region (Baltimore, Mary-land).On January 20, 1939, upon request of the Regional Directorthat the holding of said election be postponed pending compliance bythe respondent with said Order, the Board issued its Amendment toDirection of Election amending the Direction of Election by strikingtherefrom the words "within thirty (30) days from the date of thisDirection" and substituting therefor the words "at such time as theBoard may in the future direct."On July 26, 1939, the United States Circuit Court of Appeals forthe Fourth Circuit, entered a decree enforcing said Order of theI3oard.1Thereafter, the Regional Director reported to the Boardthat the respondent had proceeded with its compliance with said'Order and, on October 24, 1939, recommended that the Board directthe conduct of the election directed in said Direction of Election. Inconnection therewith, the labor organization involved, Local Indus-trialUnion No. 485, C. I. 0., the respondent, and the Regional Di-rector acting in this behalf for the Board agreed that the employeeseligible to vote in the election shall be those whose names appear onany pay roll in the months of July, August, or September, 1939, theagreement of the respondent being subject to its "protest against anyIMatter of Planters Manufacturing Company,Inc.andUnited Veneer Boxand Barrel-WorkersUnion,C. I.0., 10 N. L. R. B. 735,enf'd,N. L. R. B. v.Planters ManufacturingCompany, Inc.,105 F. (2d) 750 (C. C. A. 4th),petition for rehearing denied August 29,1939.17 N. L. R. B., No. 6.145 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection at all."The Board has considered this protest and finds itto be without merit.By virtue of, and pursuant to, the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section S, ofNational Labor Relations Board Rules and Regulations-Series 2,.it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Planters Manufacturing Company, Inc., Portsmouth, Virginia,an election by secret ballot shall be conducted as early as possible butnot later than thirty (30) days from the date of this Amended Direc-tion of Election, under the direction and supervision of the RegionalNational Labor Relations Board and subject to Article III, Section9, of said Rules and Regulations, among the employees of PlantersManufacturing Company, Inc., employed in any pay-roll period ineither the month of July, August, or September, 1939, excludingsupervisory and clerical employees and those who have since quit orbeen discharged for cause to determine whether or not such employeesdesire to be represented by Local Industrial Union No. 485, C. I. 0.,for the purposes of collective bargaining.